Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 12/15/2021.
Claims 1-20 are pending. 
Claims 1, 11 and 19 are independent. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attroney James P. Purrington on 01/25/2022.

The application has been amended as follows: 
Please amend claim 19.


Please amend claim 19 as following: (Currently Amended) A method of controlling operation of an electric machine, comprising:
calculating a voltage-limited direct-axis current of the electric machine corresponding to a voltage limit constraint of a direct current bus;
calculating a current-limited direct-axis current of the electric machine corresponding to a regenerative current limit of the direct current bus;

calculating a current-based torque limit corresponding to the regenerative current limit of the direct current bus using an equation relating a total electrical power with a measured supply voltage of the direct current bus and the regenerative current limit of the direct current bus;
commanding a plurality of switches within an inverter to cause the electric machine to produce an output torque corresponding to a torque demand and according to the current-based torque limit ; and
commanding the plurality of switches to regulate a direct-axis current not to exceed the final direct-axis current limit or a peak d-axis current that corresponds to a solution of the equation relating the total electrical power with the supply voltage of the direct current bus and the regenerative current limit of the direct current bus.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a control system and method for controlling operation of an electric machine, comprising: calculate a current-based torque limit corresponding to a regenerative current limit of the direct current bus using an equation relating a total electrical power with a measured supply voltage of the direct current bus and the regenerative current limit of the direct current bus; operate the switches to regulate a direct-axis current not to exceed a maximum d-axis current, the maximum d-axis current defined by one of a demagnetization current limit of the electric machine or a peak d-axis current that corresponds to a solution of the equation relating the total electrical power with the supply voltage of the direct current bus and the regenerative current limit of the direct current bus along with other features of claim 1 (claim 1); calculating a current-based torque limit corresponding to a (claim 11); calculating a current-based torque limit corresponding to the regenerative current limit of the direct current bus using an equation relating a total electrical power with a measured supply voltage of the direct current bus and the regenerative current limit of the direct current bus along with other features of claim 19 (claim 19).
The combination of the claimed limitations in the independent claims 1, 11 and 19 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846